           Case 1:14-cr-00097-DAD-BAM Document 52 Filed 11/13/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare St., Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4575
 5
   Attorneys for Plaintiff
 6 United States of America

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                              CASE NO. 1:14-cr-00097-DAD-BAM
11                                Plaintiff,                STIPULATION REGARDING
                                                            CONTINUANCE; ORDER
12                  v.
13   VICTOR ANTHONY NOTTOLI,
14                                Defendant.
15

16                                             STIPULATION
17          Plaintiff United States of America, by and through its counsel of record, and defendant, by
18
     and through his counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for sentencing on Monday, December 7, 2020,
20
     at 9:00 a.m.
21
            2.      The defendant has suffered a series of strokes. Additional time is required to prepare
22

23 for sentencing and identify mitigating sentencing factors.

24          3.      By this stipulation, the parties now move to continue the matter to Monday, January
25 19, 2021, at 10:00 a.m.
26
            6.      The parties further stipulate to the following revised briefing schedule:
27
            Informal Objections Due:                                      December 21, 2020
28
                                                        1
29

30
           Case 1:14-cr-00097-DAD-BAM Document 52 Filed 11/13/20 Page 2 of 2


            Final PSR Filed with the Court:                               December 28, 2020
 1
            Formal Objections to PSR/Sentencing Memo due:                 January 4, 2021
 2

 3          Responses to Formal Objections/Reply to Sentencing Memo:              January 11, 2021

 4          IT IS SO STIPULATED.
 5 DATED:          November 12, 2020               Respectfully submitted,
 6                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 7

 8                                                 /s/ Karen A. Escobar
                                                   KAREN A. ESCOBAR
 9                                                 Assistant United States Attorney
     DATED:        November 12, 2020
10
                                                   /s/ Patrick K. Hanly
11                                                 PATRICK K. HANLY
                                                   Counsel for Defendant
12                                                 Victor Anthony Nottoli
13
                                                  ORDER
14

15          Pursuant to the stipulation of the parties, sentencing in this case is continued to January 19,
16 2021, at 10:00 a.m. Once again, however, the court states that absent a compelling showing of

17 exceptional circumstances, such as that made in support of this request, no further continuances of

18 the sentencing in this case will be granted.

19
     IT IS SO ORDERED.
20

21      Dated:    November 12, 2020
                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25
26

27

28
                                                        2
29

30
